         Case 1:19-cr-00651-LTS Document 563
                                         566 Filed 03/31/21 Page 1 of 1




                                                          March 31, 2021
VIA ECF
The Honorable Laura Taylor Swain, U.S.D.J.
Moynihan United States Courthouse                                         MEMO ENDORSED
500 Pearl Street
New York, NY 10007

       Re: United States v. Orzanica, 1:19-cr-00651-LTS

Dear Judge Swain:

        Mr. Orzanica is scheduled to be sentenced by this Court on April 14, 2021. Under the
Court’s individual rules, sentencing submissions are due two weeks before sentencing. I write to
respectfully request a brief extension of time to file a sentencing submission, until Friday April
2, 2021. Due to scheduling difficulties with the MCC, where Mr. Orzanica is being detained,
and issues with Romanian translations, I respectfully request until Friday, April 2, 2021 to file
his submission. The Government has no objection to this request. Thank you for your
consideration.

                                                          Sincerely,
The requested extension is granted.                       /s/ Kristen M. Santillo
DE#562 resolved.
SO ORDERED.                                               Kristen M. Santillo
3/31/2021
/s/ Laura Taylor Swain, USDJ




                 Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
